                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
____________________________________
RAYMOND D. HARVEY,                   :
                                     :
            Plaintiff,               :   Civ. No. 18-1797 (RBK) (JS)
                                     :
      v.                             :
                                     :
GLOUCESTER COUNTY JAIL, et al.,      :   OPINION
                                     :
            Defendants.              :
____________________________________:

ROBERT B. KUGLER, U.S.D.J.

                                     I.      INTRODUCTION

       Plaintiff, Raymond D. Harvey, was a pretrial detainee at the time he filed this pro se

rights complaint pursuant to 42 U.S.C. § 1983. At this time, this Court must screen the complaint

pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A to determine whether it should be dismissed

as frivolous or malicious, for failure to state a claim upon which relief may be granted, or

because it seeks monetary relief from a defendant who is immune from suit. For the following

reasons, the complaint will be dismissed, albeit without prejudice against two of the defendants.

                                      II.     BACKGROUND

       The allegations of the complaint will be construed as true for purposes of this screening

opinion. Plaintiff names the following as defendants in his complaint: (1) Gloucester County

Jail; (2) Cumberland County Jail; (3) State of New Jersey; (4) Officer Deerfield – Cumberland

County Correctional Officer; and (5) Officer Deehan – Gloucester County Correctional Officer.

       Plaintiff alleges that on May 17, 2017, he was being transported from Gloucester County

Superior Court back to Cumberland County Jail. According to plaintiff, he was under the care of

Officers Deerfield and Deehan during this return trip. They did not provide him with the proper
safety procedures during the transport. While returning to the Cumberland County Jail, there was

a car accident. Plaintiff suffered injuries to his back and neck as a result. He requests monetary

damages as relief.

                                    III.    LEGAL STANDARDS

       Under the Prison Litigation Reform Act, Pub.L. 104-134, §§ 801-810, 110 Stat. 1321-66

to 1321-77 (Apr. 26, 1996) (“PLRA”), district courts must review complaints in those civil

actions in which a prisoner is proceeding in forma pauperis, see 28 U.S.C. § 1915(e)(2)(B),

seeks redress against a governmental employee or entity, see 28 U.S.C. § 1915A(b), or brings a

claim with respect to prison conditions, see 42 U.S.C. § 1997e. The PLRA directs district courts

to sua sponte dismiss any claim that is frivolous, is malicious, fails to state a claim upon which

relief may be granted, or seeks monetary relief from a defendant who is immune from such

relief. see 28 U.S.C. § 1915(e)(2)(B).

       “The legal standard for dismissing a complaint for failure to state a claim pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii) is the same as that for dismissing a complaint pursuant to Federal

Rule of Civil Procedure 12(b)(6).” Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir. 2012)

(citing Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000)); Mitchell v. Beard, 492 F. App’x

230, 232 (3d Cir. 2012) (discussing 42 U.S.C. § 1997e(c)(l)); Courteau v. United States, 287

Fed.Appx. 159, 162 (3d Cir. 2008) (discussing 28 U.S.C. § 1915A(b)). That standard is set forth

in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and Bell Atlantic Corp. v. Twombly, 550 U.S. 544

(2007), as explicated by the United States Court of Appeals for the Third Circuit. To survive the

court's screening for failure to state a claim, the complaint must allege ‘sufficient factual matter’

to show that the claim is facially plausible. See Fowler v. UPMC Shadyside, 578 F.3d 203, 210

(3d Cir. 2009) (citation omitted). “A claim has facial plausibility when the plaintiff pleads factual



                                                  2
content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Fair Wind Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014)

(quoting Iqbal, 556 U.S. at 678). “[A] pleading that offers ‘labels or conclusions' or ‘a formulaic

recitation of the elements of a cause of action will not do.’ ” Iqbal, 556 U.S. at 678 (quoting

Twombly, 550 U.S. at 555).

       Pro se pleadings, as always, will be liberally construed. See Haines v. Kerner, 404 U.S.

519 (1972). Nevertheless, “pro se litigants still must allege sufficient facts in their complaints to

support a claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013) (citation

omitted).

                                         IV.    DISCUSSION

       A plaintiff may have a cause of action under 42 U.S.C. § 1983 for certain violations of

constitutional rights. Section 1983 provides in relevant part:

               Every person who, under color of any statute, ordinance,
               regulation, custom, or usage, of any State or Territory or the
               District of Columbia, subjects, or causes to be subjected, any
               citizen of the United States or other person within the jurisdiction
               thereof to the deprivation of any rights, privileges, or immunities
               secured by the Constitution and laws, shall be liable to the party
               injured in an action at law, suit in equity, or other proper
               proceeding for redress, except that in any action brought against a
               judicial officer for an act or omission taken in such officer's
               judicial capacity, injunctive relief shall not be granted unless a
               declaratory decree was violated or declaratory relief was
               unavailable.

       Thus, to state a claim for relief under § 1983, a plaintiff must allege first, the violation of

a right secured by the Constitution or laws of the United States, and second, that the alleged

deprivation was committed or caused by a person acting under color of state law. See Harvey v.

Plains Twp. Police Dep't, 635 F.3d 606, 609 (3d Cir. 2011) (citations omitted); see also West v.

Atkins, 487 U.S. 42, 48 (1988).


                                                  3
   A. Gloucester County Jail & Cumberland County Jail

       Plaintiff first attempts to bring this § 1983 action against the Gloucester County and

Cumberland County Jails. However, a jail is not a “person” subject to suit under § 1983. See

Parrish v. Ocean Cnty. Jail, No. 13–2020, 2013 WL 5554687, at *2 (D.N.J. Sept. 20, 2013)

(finding that Ocean County Jail is not a person subject to suit under 42 U.S.C. § 1983) (citations

omitted); Ross v. Burlington Cnty. Jail, No. 12–338, 2013 WL 3514191, at *2 (D.N.J. July 11,

2013) (dismissing claims against jail with prejudice as it is not a person subject to § 1983

liability) (citations omitted); Ruiz v. Stills, No. 09–4259, 2012 WL 762166, at *4 (D.N.J. Mar.7,

2012) (dismissing Cumberland County Jail from lawsuit because it is not a person subject to §

1983 liability) (citations omitted). Accordingly, plaintiff’s federal claims against the Gloucester

County Jail and the Cumberland County Jail will be dismissed with prejudice for failure to state

a claim.

   B. State of New Jersey

       Plaintiff next attempts to bring this § 1983 action for monetary damages against the State

of New Jersey. The Eleventh Amendment to the United States Constitution provides that “[t]he

Judicial power of the United States shall not be construed to extend to any suit in law or equity,

commenced or prosecuted against one of the United States by citizens of another State, or by

Citizens or Subjects of any Foreign State.” U.S. Const. amend. XI. Accordingly, “[t]he rule has

evolved that a suit by private parties seeking to impose liability which must be paid from public

funds in the state treasury is barred by the Eleventh Amendment.” Edelman v. Jordan, 415 U.S.

651, 663 (1974). The Eleventh Amendment protects states and their agencies and departments

from suit in federal court regardless of the type of relief sought. See Shahin v. Delaware, 345 F.

App’x 815, 817 (3d Cir. 2009) (citing Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89,



                                                 4
100 (1984)). Section 1983 does not override a state's Eleventh Amendment immunity. See

Gromek v. Maenza, 614 F. App’x 42, 44 (3d Cir. 2015) (citing Quern v. Jordan, 440 U.S. 332,

345 (1979)). Therefore, the State of New Jersey is immune from suit for monetary damages in

this case. Accordingly, plaintiff’s federal claims against the State of New Jersey for monetary

damages will be dismissed with prejudice.

   C. Officers Deerfield & Deehan

       Plaintiff next alleges claims against officers Deerfield and Deehan. To reiterate, plaintiff

alleges that he was under their care while being transported from court when he was involved in

a car accident that caused him neck and back injuries. According to plaintiff, Deerfield and

Deehan violated his constitutional rights by violating their oath to protect him by “not providing

[plaintiff] with the proper safety procedures[.]” (ECF 1 at p.6)

       As a pretrial detainee, plaintiff’s interests are grounded in the Due Process Clause of the

Fourteenth Amendment. See Fuentes v. Wagner, 206 F.3d 335, 341-42 (3d Cir. 2000). As courts

have noted, however:

               courts have analyzed claims of failure to protect by pretrial
               detainees under the “deliberate indifference” standard set forth in
               Eighth Amendment jurisprudence, as the due process rights of a
               pretrial detainee are at least as great as the Eighth Amendment
               rights of a convicted prisoner. Mohamed v. Aviles, 2007 WL
               923506, at *6 (D.N.J. March 26, 2007) (citing Turner v. Cupp, 238
               F.3d 424, 2000 WL 1141423, at *2 (6th Cir. Aug.4, 2000)). In
               similar cases, the Third Circuit has indicated that deliberate
               indifference is the appropriate standard in the context of a
               Fourteenth Amendment failure-to-protect claim. See A.M. ex rel.
               J.M.K. v. Luzerne Cty. Juvenile Det. Ctr., 372 F.3d 572, 587 (3d
               Cir. 2004). The Eighth Amendment standard has likewise been
               applied to inadequate medical care claims brought by pretrial
               detainees. See Hubbard v. Taylor, 399 F.3d 150, 166 n. 22 (3d Cir.
               2005) (applying Eighth Amendment doctrine to pretrial detainees
               raising claims of failure to protect and inadequate medical care);
               see also Strobert v. Ocean Cty. Jail, No. CIV.A. 07-3172 GEB,
               2011 WL 63601, at *4 (D.N.J. Jan. 7, 2011) (explaining same).


                                                 5
Mazariegos v. Monmouth Cty. Corr. Inst., No. 12-5626, 2016 WL 6208261, at *7 (D.N.J. Oct.

24, 2016). To properly state a failure to protect claim plaintiff must “plead facts that show: (1)

he was incarcerated under conditions posing a substantial risk of serious harm, (2) the official

was deliberately indifferent to that substantial risk to his health and safety, and (3) the official’s

deliberate indifference caused him harm.” Bistrian v. Levi, 696 F.3d 352, 367 (3d Cir. 2012)

(citing Farmer v. Brennan, 511 U.S. 825, 834 (1994); Hamilton v. Leavy, 117 F.3d 742, 746 (3d

Cir. 1997)). “Deliberate indifference” is a subjective standard whereby ‘“the prison official-

defendant must actually have known or been aware of the excessive risk to inmate safety.’” As

noted by the Third Circuit:

                It is not sufficient that the official should have known of the risk.
                [Beers Capitol v, Whetzel, 256 F.3d 120,] 133 [(3d Cir. 2001)]. A
                plaintiff can, however, prove an official's actual knowledge of a
                substantial risk to his safety “in the usual ways, including inference
                from circumstantial evidence.” Farmer, 511 U.S. at 842. In other
                words, “a factfinder may conclude that a prison official knew of a
                substantial risk from the very fact that the risk was obvious.” Id.

Bistrian, 696 F.3d at 367.

        To the extent that plaintiff is seeking to bring a failure to protect claim against these two

defendants, the complaint does not state with any facial plausibility that that his transportation

from the courthouse was under such conditions that posed a serious risk of harm to him and/or

that either of these two defendants were deliberately indifferent to that risk. Instead, the

complaint alleges in conclusory fashion that the defendants did not provide him with “the proper

safety procedures.” However, such a conclusory statement without any supporting facts is

insufficient to state a failure to protect claim against these two defendants.

        It may be that plaintiff is also seeking to bring some type of § 1983 claim for Deerfield

and Deehan’s purported negligence. However, as this Court recently noted:



                                                   6
                “[M]erely negligent misconduct will not give rise to a claim under
                § 1983; the state defendant must act with a higher degree of
                intent.” Burton v. Kindle, 401 F. App’x 635, 637 (3d Cir. 2010)
                (citing Lewis, 523 U.S. at 849). Indeed, the Supreme Court has
                long held that prison authorities’ mere negligence in and of itself
                does not violate a prisoner’s constitutional rights. See Daniels v.
                Williams, 474 U.S. 327, 330 (1986); Davidson v. Cannon, 474 U.S.
                344, 347 (1986); Singletary v. Pa. Dep’t of Corr., 266 F.3d 186,
                193 n.2 (3d Cir. 2001). The United States Constitution is not a
                “font of tort law.” Lewis, 523 U.S. at 847 n.8, 848 (“[T]he
                Constitution does not guarantee due care on the part of state
                officials.”); Innis v. Wilson, 334 F. App’x 454, 457 (3d Cir. 2009).

Glaspie v. Cty. of Gloucester, No. 15-7691, 2018 WL 4179461, at *6 (D.N.J. Aug. 31, 2018).

Thus, negligence on the part of these two defendants is insufficient to state a § 1983 claim.

Accordingly, plaintiff’s federal claims against these two defendants will be dismissed without

prejudice for failure to state a claim.

    D. State Law Claims

        Instead of attempting to bring such a negligence claim under § 1983, plaintiff may be

attempting to bring a stand-alone state law negligence claim against the defendants. However,

this Court declines to exercise supplemental jurisdiction over such a stand-alone state law claim

as all of the federal claims in this action have already been dismissed. See 28 U.S.C. §

1367(c)(3).

                                          V.   CONCLUSION

        For the foregoing reasons, plaintiff’s federal claims against the Gloucester County Jail

and the Cumberland County Jail will be dismissed with prejudice for failure to state a claim upon

which relief may be granted. Plaintiff’s federal claims against the State of New Jersey shall be

dismissed with prejudice because this defendant is immune from suit. Plaintiff’s federal claims

against Officers Deerfield and Deehan will be dismissed without prejudice for failure to state a

claim upon which relief may be granted. This Court will decline to exercise supplemental


                                                 7
jurisdiction over plaintiff’s state law claims. Plaintiff shall have the opportunity to file a

proposed amended complaint, but only as to the claims that have been dismissed without

prejudice. An appropriate order will be entered.



DATED: September 29, 2018
                                                                s/Robert B. Kugler
                                                                ROBERT B. KUGLER
                                                                United States District Judge




                                                   8
